Citation Nr: 1601309	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for neuromuscular dystrophy, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board denied this appeal in a September 2011 decision.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court), and in a July 2012 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs, vacated the Board's September 2011 decision, and remanded the matter to the Board for development consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Board remanded this issue to the AOJ to obtain and medical opinion as to whether the Veteran's muscular dystrophy was caused by his exposure to Agent Orange during active service.  The AOJ obtained opinions from two practitioners, one in May 2014 with addendums in February and March 2015, and from another practitioner in September 2015.  Those opinions are not adequate.  

The opinion and addendum from the first practitioner lacks a medical rationale.  The opinion from the second practitioner lacks any indication that she actually addressed this Veteran's medical history.  It is unclear as to whether either examiner had access to his medical history that had previously been of record.  

The reason that it is unclear whether either examiner had access to this Veteran's history is because it appears that part of the claims file has been lost or misplace since the Board's Remand and there is no way to determine when it was lost or misplaced.  There is no hardcopy (paper) claims file before the Board.  There are 52 documents in the Veterans Benefits Management System (VBMS) electronically stored claims file and 34 documents in the Virtual VA electronically stored part of the claims file (although there is an overlap).  Absent from either system are documents previously referred to by VA.  

The May 2007 rating decision on appeal refers to numerous records that are not in the electronically stored claims file before the Board, including the Veteran's service records and treatment reports from, apparently private providers, from as early as 1988.  There are no private treatment records associated with either electronically stored portion of the claim file with receipt dates listed as before or contemporaneous to the May 2007 rating decision.  In the April 2013 VA decision and remand, which granted the appeal as to service connection for diabetes mellitus and remanded the muscular dystrophy issue, the Board referred to the Veteran's service personnel records.  His service personnel records are not in the electronically stored claims file before the Board.  Nor for that matter, is the Board's April 2013 decision and remand.  

It thus appears that documents previously associated with his claims file are no longer associated with his claims file.  It is therefore unclear as to what was before the examiners who rendered the opinions pursuant to the Board's April 2013 Remand.  

For these reasons, a remand is necessary to locate the missing records and, once located, obtain an adequate medical opinion based on a complete record.  It is also noted that, given the opinion provided in May 2014, and arguments raised by the Veteran's representative in December 2015, a more complex opinion is now called for than was previously ordered by the Board.  In that May 2014 opinion, the examiner stated as follows:

Muscular Dystrophy could be hereditary and the veteran has maternal uncle with probably similar symptoms, but no DNA and Chromosol study done to prove nature of hereditary disease but if assume it is proven hereditary then exposure to Agent Orange caused expression and severity aggravated naturral (sic) progression of the disease

In December 2015 argument, the Veteran's representative contended that the Veteran's service aggravated a preexisting condition.  

The September 2015 medical opinion is, on its face, inadequate.  The examiner stated as follows:  

I have reviewed the conflicting medical evidence and am providing the following opinion:  With an extensive literature search to include the medical database "Up to Date", and the Department of Veterans Affairs, Public Health Section, Diseases Associated with Agent Orange, there is no information at this time to link Agent Orange exposure and muscular dystrophy.  The muscular dystrophies are an inherited group of progressive myopathic disorders resulting from defects in a number of genes required for normal muscle function.  Some of the genes responsible for these conditions have been identified.  Muscle weakness is the primary symptom.  Herbicide exposure has not been associated with this disease as of this date.  Therefore, it is less likely than not that the Veteran's muscular dystrophy is related to the Veteran's exposure to herbicides.

Although the examiner referred to the medical database "Up to Date" she also based her opinion on the VA Diseases Associated with Agent Orange.  The reference to VA Diseases Associated with Agent Orange site raises the question of a medical opinion based on the diseases for which service connection will be presumed based on Agent Orange exposure.  The Court has been clear that opinions based on what diseases VA presumes service connection based on Agent Orange exposure are not adequate as to a nexus medical opinion based on direct causation, which is the basis for this claim.  See Palovick v. Shinseki, 23 Vet. App. 48 (2009); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Notwithstanding the missing records deficiency, it is unclear as to whether the September 2015 opinion is based on the lack of the availability of presumptive service connection for muscular dystrophy based on Agent Orange exposure.  On remand an adequate opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's missing claims file documents, to include but not limited to, his service treatment and personnel records, and associate them with the claims file.  If the documents are not located, inform the Veteran of the state of the claims file and request that he provide any documents in his possession and submit any other evidence, or request VA's assistance in obtaining any other evidence, to substantiate his claim.  

2.  Then ensure that the claims file is made available to an examiner, preferably a neurologist if one is available.  The examiner must accept as fact that the Veteran was exposed to Agent Orange during his active service.  Reference to the diseases for which VA has presumed service connection due to exposure to Agent Orange is not an adequate basis for the opinions that the Board seeks.  What the Board requires are medical opinions based on the effect, if any, of exposure to Agent Orange on his muscular dystrophy.  The examiner is asked to accomplish the following:  

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that exposure to Agent Orange during service caused the Veteran's muscular dystrophy.  Provide a complete rationale (an explanation of the reasoning involved) to support any conclusion reached.  

(b)  If it is accurate that muscular dystrophy is a hereditary disease, provide a medical opinion as to whether exposure to Agent Orange resulted in any change in the severity of the Veteran's muscular dystrophy or manifestation of the disease.  Provide a complete rationale (an explanation of the reasoning involved) to support any conclusion reached.  For this opinion, the Board is not asking for an opinion based on an "at least as likely as not standard", but rather requires a supporting rationale that includes an explanation of the confidence, or assurance, that the examiner has in his or her opinion.  

3.  Then readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


